FILED
Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                             Feb 08 2012, 10:09 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

L. ROSS ROWLAND                                   GREGORY F. ZOELLER
Public Defender’s Office                          Attorney General of Indiana
Muncie, Indiana
                                                  RICHARD C. WEBSTER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

RAVONTE L. LOVE,                                  )
                                                  )
       Appellant-Petitioner,                      )
                                                  )
              vs.                                 )       No. 18A02-1106-CR-575
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Respondent.                       )


                    APPEAL FROM THE DELAWARE CIRCUIT COURT
                           The Honorable Richard A. Dailey, Judge
                    Cause Nos. 18C02-0911-FB-30 and 18C02-1007-FD-89



                                       February 8, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                                STATEMENT OF THE CASE

          Ravonte L. Love appeals the trial court’s order that he serve the remainder of his

previously suspended sentence following the revocation of his home detention. Love

raises a single issue for our review, namely, whether the trial court abused its discretion

when it ordered him to serve the remainder of his previously suspended sentence. We

affirm.

                          FACTS AND PROCEDURAL HISTORY

          In September of 2010 Love pleaded guilty to robbery, as a Class B felony, and

escape, as a Class D felony, under two different cause numbers. The trial court sentenced

Love to an aggregate term of eight years suspended to home detention. In November, the

State filed a motion to revoke Love’s home detention, alleging that Love had twice tested

positive for marijuana and that he had failed to pay more than $1000 in home detention

fees. On May 19, 2011, Love admitted that he had violated the conditions of his home

detention as alleged. The court revoked his home detention and ordered him to serve the

remainder of his sentence in jail. This appeal ensued.

                                DISCUSSION AND DECISION

          Love challenges the trial court’s order that he serve the remainder of his sentence

following the revocation of his home detention.1 If the court finds a violation of a

condition of home detention, it may modify conditions of probation, extend probation for

up to one year, or “[o]rder execution of all or part of the sentence that was suspended at

the time of initial sentencing.” Ind. Code § 35-38-2-3(g). We review the trial court’s

          1
           Portions of Love’s brief suggest that he is also appealing the court’s revocation of his home
detention. Because Love admitted to the State’s alleged violations, and Love does not suggest on appeal
that his admissions were somehow erroneous, we do not consider that issue.
                                                   2
sanction for an abuse of discretion. See Wilkerson v. State, 918 N.E.2d 458, 464 (Ind.

Ct. App. 2009). An abuse of discretion occurs where the decision is clearly against the

logic and effect of the facts and circumstances. Id.

       The totality of Love’s argument is as follows:

       In the instant case, there was no rationale as to why the Defendant received
       a revocation and an eight (8) year sentence to prison. The Judge did
       comment that the use of marijuana “was extremely egregious.” (Transcript
       at 46). However, the Court did not comment on the fact that the Defendant
       had a child, was young, his family would suffer without him, he was
       seeking help with his drug problem[,] and that he could work with his step-
       father. The Judge never mentioned any of these mitigating circumstances.

Appellant’s Br. a 7-8.

       The trial court did not abuse its discretion when it ordered Love to serve the

remainder of his previously suspended sentence. Less than two weeks after the trial court

imposed Love’s suspended sentence, Love failed a drug test. He failed another drug test

a week after the first failed test. We agree with the State that “[t]he two violations within

days of sentencing prove that [Love] was either unwilling or unable to conform his

behavior to the terms and conditions of home detention . . . .” Appellee’s Br. at 7.

Further, the trial court was under no obligation to explain why it did not find Love’s

proposed mitigators persuasive before revoking his home detention, and Love’s argument

on appeal does not persuade this court that his mitigators were worthy of credit. See,

e.g., Bussberg v. State, 827 N.E.2d 37, 43 (Ind. Ct. App. 2005) (holding that the trial

court is not required to explain the particular punishment for a probation violation), trans.

denied. The revocation of home detention is a civil question, not a criminal one. 2 As


       2
         For this reason, Love’s references to the standard of review discussed in Anglemyer v. State,
868 N.E.2d 482 (Ind. 2007), are misplaced. We further note that Love cites Anglemyer by its docket
                                                  3
such, we affirm the trial court’s order for Love to serve the remainder of his previously

suspended sentence.

        Affirmed.

ROBB, C.J., and VAIDIK, J., concur.




number rather than to the regional reporter, contrary to the requirements of our appellate rules. See Ind.
Appellate Rule 22(A).
                                                    4